DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group I, claims 1-18 in the reply filed on October 6, 2020 is acknowledged.  Claims 1-18 are examined herein. Claims 19-25 are withdrawn from consideration.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on February 27, 2019, July 24, 2020, and October 6, 2020 were considered by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al., US 2019/0102311 A1.
As to claim 1, Gupta discloses a system architecture comprising:  an on-chip coherency unit (such as coherence logic 425, Fig. 4; see [0092]); a processing unit communicative with the on-chip coherency unit via a first interface (host processor 445, Fig. 4; the interface such as at fabric 450; see [0095] where an accelerator communicative with the on-chip coherency unit via a second interface (Fig. 4, accelerator 410 all elements therein except coherence logic 425, interfacing thereto via fabric 415), the accelerator being configured to be receptive of a request to execute  ([0002] – accelerator performs functions delegated to it by the CPU); and dedicated wiring by which the processing unit and the accelerator are directly communicative (Fig. 4, link 489).
Gupta discloses that the accelerator may perform compression (table, [0034]) but does not indicate it is lossless compression or decompression.  However those of skill in the art at the time would have been familiar with the various forms of lossless (and lossy) compression and decompression, and would have desired that an accelerator be used therefor, for the advantage of offloading a process from the CPU that may be performed at a higher speed with an accelerator, to compress data for more efficient storage and transmission, while preventing any loss of data as a result.  Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to perform lossless compression and decompression with the accelerator of Gupta, because this was a well-known and advantageous use of such an accelerator.
As to claim 10, Gupta discloses various configurations of the apparatus, but does not indicate it may be contained in drawers.  However, such a set-up was well known by artisans at the time, and would have been desired to conform to existing configurations, provide compatibility therewith, etc. Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to configure the apparatus of Gupta in drawers as recited, because this was a well-known and commonly used configuration at the time.
As to claims 2, 3, 11 and 12, Gupta discloses there can be various numbers of processor cores, thus it is clear there can be various numbers of processing units communicative with the coherency unit as recited.  This makes it also clear that the coherency unit may be considered communicative with external processors and controllers, since any of these might be considered external.
As to claims 4 and 13, Gupta discloses PCI bridge units to the extent recited, communicative with the coherency unit and memory core (such as where bus logic may include PCIe logic, [0090], [0094].
As to claims 5 and 14, Gupta discloses the second interface DMA-like to the extent recited, since the accelerator may access memory 430 without regard to the host processors (and thus their operating systems), see [0095].
Allowable Subject Matter
Claims 6-9 and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Patent No.
2019/0004992	Chipset where processor operates compressor via coherent interface.
2018/0089091	Graphics processor and cache controller each access compression control.
10,698,854	Processors and accelerator communicate with coherency unit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY J PORTKA whose telephone number is (571)272-4211.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mano Padmanabhan can be reached on 571-272-4210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARY J PORTKA/Primary Examiner, Art Unit 2138                                                                                                                                                                                                        January 16, 2021